Per Curiam.

Appellants failed to show any right to relief in law or in equity. There never was any exercise of the option to purchase by respondent, and the trial court properly so found. Doubtless through inadvertence the trial court made a finding of fact (finding No. “ six ”) to the effect that respondent had decided to take up the option of the purchasers. This finding is clearly inconsistent with conclusion of law “ Third ”, which conclusion, we hold, was fully warranted by the evidence. Finding of fact number “ six ” is, accordingly, reversed and such finding is eliminated.
*726In all other respects the judgment dismissing the complaint should be affirmed, with costs to respondent.
Peck, P. J., Glennon, Dore, Cohn and Yan Yoorhis, JJ., concur.
Finding of fact number “ six ” reversed and such finding eliminated. In all other respects the judgment is unanimously affirmed, with costs. Settle order on notice. [See post, p. 791.]